Title: To George Washington from Major General William Heath, 18 November 1776
From: Heath, William
To: Washington, George



Dear General
Peeks-kill [N.Y.] Nov: 18th 1776

On the 12th Inst. I called a Council to consider & determine upon the Posts most important & proper to be occupied by our Troops—There were present Brigadier Generals James & George Clinton, & Scott, (General Morris, Col. Dewer, & Col. Putnam, whom I invited to sit with us)—After Deliberation it was thought best to make the following Disposition of the Troops at this post for the present viz.—Two Regiments to take post on the West Side of Hudson’s River, at the Entrance of the Highlands, near Sidnum’s Bridge at Ramapaugh River—One Brigade on the Heights above Peeks Kill Landing, and the Remainder at the Gorge of the Mountains, beyond Robinson’s Bridge—I have sent Col. Huntington’s & Tyler’s Regiments to Sidnum’s Bridge, General George Clinton’s Brigade on the Heights above the Landing, and the remaining Three Regiments of General Parsons’s viz. Col. Prescott’s Ward’s & Wyllys’s and General Scott’s Brigade to the Gorge of the Mountains by Robinson’s Bridge—Barracks & Works are erecting at each of those Places.
Yesterday the President of the Convention of the State of New York

directed to me Col. De Roussi with his Canadian Detachment, who left Albany a few days since, in a number of Battaus—a Return of the Detachment is with the Returns sent to the Adjutant General—I have ordered the Detachment to Kings Ferry, to do Duty at that place (as they are well acquainted with Boats) until I know your Excellency’s pleasure as to their Destination.
Three Cols. Three Lt Cols. Three Majors and about Twenty Captains, appointed by the Committee of the State of Connecticut to serve in the new Army have declined the Service; the Vacancies are to be filled up on Wednesday next—General Parsons has importuned me for Leave to attend the Governor & Council, which I have granted, & hope for your Excellency’s Approbation.
I have just received by the Express from your Excellency, the disagreable News of the Loss of Fort Washington, the Rumor of which had just before spread here—I much regret the Loss of so many brave & good Officers, as there were in the Battalions at that Post.
I have been using my utmost Endeavours to get a Return of the Killed, taken & Missing, in the several Regiments of my Division, but cannot find it compleated, as Col. Lasher of General Scott’s Brigade is as yet unable to ascertain those of his Regiment—such as I have received I have sent; the others shall be transmitted to your Excellency as soon as I can obtain them.
I have taken the Liberty to enclose an Abstract for Three months pay, & ask the favor that your Excellency would be pleased to sign the Warrant.
The Colonels & Paymasters of the Regiments here are complaining of the Great Distance, which they are obliged to go, to obtain Warrants for the Payment of their Abstracts, I have promised them that I would lay the matter before your Excellency & Sollicit some easier Expedient, if consistent, with your Excellency’s Pleasure.
The Chain which has been extended across the River above this place has broke twice—I must confess that from my first hearing of the Intention, I expected no real Advantage from it—General Clinton with some Gentlemen from the Convention of the State of New York, are to explore & sound the River to morrow. I have the honor to be with great Respect Your Excellency’s most humble Servt

W. Heath

